
	
		I
		112th CONGRESS
		1st Session
		H. R. 3589
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Issa) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on the
			 Judiciary,
			 Ways and Means, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize appropriations for fiscal years 2012 and
		  2013 for the Trafficking Victims Protection Act of 2000, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trafficking Victims Protection
			 Reauthorization Act of 2011 .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Combating international trafficking in
				persons
					Sec. 101. Authority to restrict passports.
					Sec. 102. Office To Monitor and Combat Modern Slavery and Other
				Forms of Human Trafficking.
					Sec. 103. Prevention of trafficking.
					Sec. 104. Reports to Congress.
					Sec. 105. Temporary increase in fee for certain consular
				services.
					Sec. 106. Additional activities to monitor and combat forced
				labor and child labor.
					Sec. 107. Enhancing protection for children exploited abroad by
				United States citizens and permanent resident aliens.
					Sec. 108. Sense of Congress on human trafficking in
				Cambodia.
					Sec. 109. Prohibition on peacekeeping operations assistance to
				countries that recruit and use child soldiers and revision to national interest
				waiver under the Child Soldiers Prevention Act of 2008.
					Sec. 110. Report on Internet-facilitated human
				trafficking.
					Title II—Combating trafficking in persons in the United
				States
					Subtitle A—Amendments to the Trafficking Victims Protection
				Act of 2000
					Sec. 201. Transfer of United States programming to the Attorney
				General.
					Sec. 202. Interagency Task Force To Monitor and Combat
				Trafficking.
					Sec. 203. Ensuring timely response to requests for continued
				presence.
					Sec. 204. Report to Congress.
					Subtitle B—Amendments to title 18, United States
				Code
					Sec. 211. Renaming of basic Federal trafficking
				statute.
					Sec. 212. Clarifying trafficking definitions and
				prosecution.
					Sec. 213. Fighting sex tourism.
					Sec. 214. Identification documents.
					Sec. 215. Fraud in foreign labor contracting as a Rico
				Predicate.
					Subtitle C—Amendments to other laws
					Sec. 221. Enhancing efforts to combat the trafficking of
				children.
					Sec. 222. Improving local efforts to combat trafficking and
				sexual exploitation of children.
					Sec. 223. Efforts to publicize the National Human Trafficking
				Resource Center hotline.
					Title III—Authorization of appropriations
					Sec. 301. Trafficking Victims Protection Act of
				2000.
					Sec. 302. Trafficking Victims Protection Reauthorization Act of
				2005.
					Sec. 303. Eligibility for assistance.
					Sec. 304. Reporting requirements.
				
			ICombating
			 international trafficking in persons
			101.Authority to
			 restrict passports
				(a)In
			 generalThe Secretary of State is authorized to—
					(1)limit to 1 year or
			 such period of time as the Secretary of State shall determine appropriate the
			 period of validity of a passport issued to a sex offender; and
					(2)revoke the
			 passport or passport card of an individual who has been convicted by a court of
			 competent jurisdiction in a foreign country of a sex offense.
					(b)Limitation for
			 return to United StatesNotwithstanding subsection (a), in no
			 case shall a United States citizen convicted by a court of competent
			 jurisdiction in a foreign country of a sex offense be precluded from entering
			 the United States due to a passport revocation under such subsection.
				(c)ReapplicationAn
			 individual whose passport or passport card was revoked pursuant to subsection
			 (a)(2) may reapply for a passport or passport card at any time after such
			 individual has returned to the United States.
				(d)DefinitionsFor
			 purposes of this section:
					(1)Sex
			 OffenderThe term sex offender means an individual
			 who is listed on the National Sex Offender Registry established pursuant to
			 section 119 of the Sex Offender Registration and Notification Act (42 U.S.C.
			 16915).
					(2)Sex
			 OffenseThe term sex offense means a sex offense as
			 defined in section 111(5) of the Sex Offender Registration and Notification Act
			 (42 U.S.C. 16915).
					102.Office To
			 Monitor and Combat Modern Slavery and Other Forms of Human Trafficking
				(a)In
			 generalSection 105(e) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(e)) is
			 amended—
					(1)in the heading, by striking
			 office to monitor and
			 combat trafficking and inserting
			 office To monitor and
			 combat modern slavery and Other forms of human
			 trafficking;
					(2)in paragraph
			 (1)—
						(A)in the first
			 sentence, by striking Office to Monitor and Combat Trafficking
			 and inserting Office to Monitor and Combat Modern Slavery and Other
			 Forms of Human Trafficking; and
						(B)in the second sentence—
							(i)by
			 striking a Director and inserting an Ambassador-at-Large
			 for Combating Human Trafficking (referred to in this section as the
			 Ambassador);
							(ii)by
			 striking with the rank and inserting with the rank and
			 status; and
							(iii)in
			 the third, fourth, and fifth sentences, by striking Director
			 each place it appears and inserting Ambassador; and
							(3)in paragraph (2)—
						(A)by striking
			 Director each place it appears and inserting
			 Ambassador; and
						(B)in subparagraph
			 (B), by striking Office to Monitor and Combat Trafficking each
			 place it appears and inserting Office to Monitor and Combat Modern
			 Slavery and Other Forms of Human Trafficking.
						(b)Conforming
			 amendmentsAny reference in
			 the Trafficking Victims Protection Act of 2000 or in any other Act to the
			 Office to Monitor and Combat Trafficking or to the Director of the Office to
			 Monitor and Combat Trafficking shall be deemed to be a reference to the Office
			 To Monitor and Combat Modern Slavery and Other Forms of Human Trafficking or to
			 the Ambassador-at-Large for Combating Human Trafficking, respectively.
				103.Prevention of
			 trafficking
				(a)Economic
			 alternatives To prevent and deter traffickingSection 106(a) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7104(a)) is amended—
					(1)by striking
			 The President and inserting the following:
						
							(1)In
				generalThe
				President
							;
					(2)in paragraph (1)
			 (as redesignated), by inserting targeted after carry
			 out;
					(3)by striking
			 Such initiatives and inserting the following:
						
							(2)InitiativesSuch
				initiatives
							;
					(4)by redesignating
			 paragraphs (1) through (5) that follow paragraph (2) (as redesignated) as
			 subparagraphs (A) through (E), respectively, and by moving the margins two ems
			 to the right;
					(5)in paragraph (2)
			 (as redesignated)—
						(A)in subparagraph
			 (A) (as redesignated), by inserting and micro-enterprise after
			 microcredit;
						(B)in subparagraph
			 (D) (as redesignated), by striking and at the end;
						(C)in subparagraph
			 (E) (as redesignated), by striking the period at the end and inserting ;
			 and; and
						(D)by adding at the
			 end the following:
							
								(F)public-private partnerships to generate
				youth employment opportunities.
								;
				and
						(6)by adding at the
			 end the following:
						
							(3)Priority for
				potential victims of traffickingIn carrying out such initiatives, the
				President may give priority to the following persons who are potential victims
				of trafficking:
								(A)Stateless persons.
								(B)Refugees and
				internally displaced persons.
								(C)Persons who lack
				access to legal representation or are otherwise marginalized.
								(D)Persons from
				regions of limited social protections or educational or economic options for
				women, particularly persons who are victims of sexual abuse or
				exploitation.
								(E)Persons from
				regions of high undocumented migration or displacement resulting from violent
				conflict or natural disasters.
								(F)Persons from
				regions with high rates of child labor, child abandonment, or child sex
				tourism.
								(G)Persons who meet
				one or more of the criteria in subparagraphs (A) through
				(F).
								.
					(b)Prevention of
			 trafficking in conjunction with post-Conflict and humanitarian emergency
			 assistanceSection 106(h) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(h)) is
			 amended—
					(1)by striking
			 The and inserting the following:
						
							(1)Incorporation of
				measures into existing programsThe
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Authorization of
				assistance to specifically address post-conflict and humanitarian
				emergenciesThe Secretary of
				State, acting through the Ambassador-at-Large for Combating Human Trafficking,
				is authorized to provide assistance on an urgent basis for vulnerable
				populations at risk of severe forms of trafficking in persons in conjunction
				with post-conflict situations and humanitarian
				emergencies.
							.
					104.Reports to
			 CongressSection 110(b) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , acting through the
			 Ambassador-at-Large for Combating Human Trafficking, after
			 Secretary of State;
					(B)in subparagraph (E), by striking
			 and at the end;
					(C)by redesignating
			 subparagraph (F) as subparagraph (I); and
					(D)by inserting after
			 subparagraph (E) the following:
						
							(F)a section entitled Best Practices in
				Slavery Eradication to highlight innovations in prevention, protection,
				and prosecution of the perpetrators of trafficking, as well as public-private
				partnerships;
							(G)a section entitled
				Refugee-Trafficking Connection to highlight the vulnerability of
				refugee populations to human trafficking and to make recommendations for the
				prevention of refugee trafficking;
							(H)an assessment of the actions taken by the
				Department of State and the Department of Justice to investigate allegations of
				trafficking or abuse of nonimmigrants holding an A–3 visa or a G–5 visa (as
				such terms are defined in section 203(f) of the William Wilberforce Trafficking
				Victims Protection Reauthorization Act of 2008), results of such
				investigations; and
							;
				and
					(2)in paragraph (2), by inserting ,
			 acting through the Ambassador-at-Large for Combating Human Trafficking,
			 after Secretary of State.
				105.Temporary
			 increase in fee for certain consular servicesSection 239(c) of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1351 note)
			 is amended by striking the date that is 3 years after the first date on
			 which such increased fee is collected and inserting September
			 30, 2015.
			106.Additional
			 activities to monitor and combat forced labor and child labor
				(a)In
			 generalSection 105(b) of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b))
			 is amended—
					(1)in paragraph (1),
			 by inserting and the United States after foreign
			 countries; and
					(2)in paragraph
			 (2)(C)—
						(A)by inserting
			 and Congress after public; and
						(B)by inserting
			 , including the United States, after
			 countries.
						(b)Additional
			 activities of the Department of StateSection 105 of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (22 U.S.C. 7112) is amended by adding at
			 the end the following:
					
						(c)Additional
				activities of the Department of State
							(1)Short
				titleThis subsection may be
				cited as the Business Transparency on Trafficking and Slavery
				Act.
							(2)DisclosureThe Secretary of State, acting through the
				Ambassador-at-Large for Combating Human Trafficking, shall encourage any person
				described in paragraph (3)(B) to disclose on an annual basis on the person’s
				website and to the Secretary of State any measures such person has taken during
				the year to identify and address conditions of forced labor, slavery, human
				trafficking, and the worst forms of child labor within such person’s supply
				chains. Such disclosure should include the following information under a
				heading Policies to Address Forced Labor, Slavery, Human Trafficking and
				the Worst Forms of Child Labor describing to what extent, if any, the
				person conducts any of the following activities:
								(A)Maintains a policy
				to identify and eliminate risks of forced labor, slavery, human trafficking,
				and the worst forms of child labor within its supply chain. If the person
				maintains such a policy, the disclosure should include the text of the policy
				or a substantive description of the elements of the policy.
								(B)Maintains a policy
				prohibiting the use of the person’s corporate products, facilities, or services
				to obtain or maintain someone under conditions of forced labor, slavery, human
				trafficking, and the worst forms of child labor.
								(C)Engages in
				verification of product supply chains to evaluate and address risks of forced
				labor, slavery, human trafficking and the worst forms of child labor. The
				disclosure should—
									(i)describe the
				greatest risks identified within the supply chain, and the measures taken
				toward eliminating those risks;
									(ii)specify whether
				the verification was or was not conducted by a third party; and
									(iii)specify whether
				the verification process includes consultations with independent unions,
				workers’ associations, or workers within workplaces and incorporates the
				resulting certification or written comments from such independent union,
				workers’ associations, or workers.
									(D)Ensures that
				audits of suppliers are conducted to evaluate supplier compliance with the
				person’s company standards for eliminating forced labor, slavery, human
				trafficking, and the worst forms of child labor in supply chains. The
				disclosure should specify if the verification was not an independent,
				unannounced audit.
								(E)Assesses supply
				chain management and procurement systems of suppliers in the person’s supply
				chain, to verify whether said suppliers have in place appropriate systems to
				identify risks of forced labor, slavery, human trafficking, and the worst forms
				of child labor within their own supply chain.
								(F)Requires suppliers
				in its supply chain to certify that materials incorporated into the product
				comply with the laws regarding forced labor, slavery, human trafficking, and
				the worst forms of child labor of the country or countries in which they are
				doing business.
								(G)Maintains internal
				accountability standards, supply chain management and procurement systems, and
				procedures for employees or contractors failing to meet the person’s company
				standards regarding forced labor, slavery, human trafficking, and the worst
				forms of child labor. The disclosure should describe such standards and
				systems.
								(H)Provides the
				person’s employees and management who have direct responsibility for supply
				chain management, training on forced labor, slavery, human trafficking and the
				worst forms of child labor, particularly with respect to mitigating risks
				within the supply chains of products.
								(I)Ensures that
				recruitment practices at all suppliers comply with the person’s company
				standards for eliminating exploitive labor practices that contribute to forced
				labor, slavery, human trafficking, and the worst forms of child labor,
				including by conducting audits of labor recruiters and disclosing the results
				of such audits.
								(J)In cases where
				forced labor, slavery, human trafficking, and the worst forms of child labor
				have been identified within the supply chain, ensures that remediation is
				provided to those who have been identified as victims.
								(3)DefinitionsIn
				this subsection—
								(A)the term
				forced labor, slavery, human trafficking and the worst forms of child
				labor means child labor in violation of international standards
				including International Labor Organization Convention No. 182 and acts that
				would violate the criminal provisions related to slavery and human trafficking
				under chapter 77 of title 18 if they had been committed within the jurisdiction
				of the United States;
								(B)the term
				person means any publicly-traded or private entity wherever
				located, carrying out business operations in the United States, and having
				annual worldwide global receipts in excess of $100,000,000;
								(C)the term
				remediation means the activities or systems that a company puts
				in place to address non-compliance with the standards identified through
				monitoring or verification, which may apply to individuals adversely affected
				by the non-compliant conduct or address broader systematic processes;
								(D)the term
				supply chain, with respect to a person making the disclosure
				described in subsection (a), means all suppliers of products, component parts
				of products, and raw materials used by such person in the manufacturing of such
				person’s products or the provision of such person’s services, whether or not
				such person has a direct relationship with the supplier; and
								(E)the term
				verification means the process by which a company is evaluated
				to determine compliance with its documented program, including standards on
				forced labor, slavery, human trafficking, and the worst forms of child labor,
				including an evaluation of—
									(i)data gathered
				through monitoring activities to ensure results are reliable and process is
				credible; and
									(ii)the system
				established to remediate violations to determine if remediation is implemented
				and
				effective.
									.
				107.Enhancing
			 protection for children exploited abroad by United States citizens and
			 permanent resident aliensSection 2423 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (c)—
					(A)by inserting
			 or engages in travel affecting before foreign
			 commerce; and
					(B)by inserting
			 (even if residing, whether temporarily or permanently, in a foreign
			 jurisdiction) after foreign commerce; and
					(2)by inserting after
			 subsection (g) the following:
					
						(h)Non-DefensesIt
				is not a defense to a prosecution under subsection (c), based on illicit sexual
				conduct, that the defendant is not criminally liable or is subject to reduced
				criminal liability due to the de jure or de facto acceptance of the illicit
				conduct in the foreign jurisdiction in which the defendant travels or
				resides.
						.
				108.Sense of
			 Congress on human trafficking in Cambodia
				(a)FindingsCongress finds the following:
					(1)According to notable news sources, the
			 Kingdom of Cambodia remains a magnet for those who sexually prey
			 on the young.
					(2)Human Rights Watch
			 reports that human trafficking of women and girls into sex work is a
			 problem in Cambodia, fuelled by corruption and a lack of political will to
			 prosecute traffickers.
					(3)According to Human
			 Rights Watch, Cambodia is plagued not only by widespread abuses
			 committed by officials, but impunity for perpetrators..
					(4)The 2011
			 Department of State’s Trafficking in Persons Report (TIP) states that
			 the Government of Cambodia did not demonstrate progress in law
			 enforcement efforts against trafficking crimes during the year, and
			 that in some cases, Cambodian police were reportedly unwilling to pursue
			 investigations of several suspected trafficking establishments during the year
			 because the establishments were thought to be owned by or affiliated with
			 high-ranking officials.
					(5)The Government of
			 Cambodia convicted only 20 trafficking offenders during 2010, a decrease
			 from 36 the previous reporting period, according to the 2011 TIP
			 Report.
					(6)There was no
			 improvement in efforts by the Government of Cambodia to identify and protect
			 trafficking victims during the previous reporting period, according to the 2011
			 TIP Report.
					(7)According to the
			 2011 TIP Report, countries whose governments do not fully comply with
			 the minimum standards and are not making significant efforts to do so,
			 will be designated as Tier 3 countries pursuant to section 110 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107).
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)the measures taken
			 by the Government of Cambodia are insufficient in addressing the scope of
			 Cambodia’s human trafficking problem; and
					(2)Cambodia should be designated as a Tier 3
			 country pursuant to section 110 of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7107).
					109.Prohibition on
			 peacekeeping operations assistance to countries that recruit and use child
			 soldiers and revision to national interest waiver under the Child Soldiers
			 Prevention Act of 2008
				(a)Prohibition on
			 peacekeeping operations assistance
					(1)In
			 generalSection 404(a) of the Child Soldiers Prevention Act of
			 2008 (22 U.S.C. 2370c–1(a)) is amended—
						(A)by striking
			 or 541 and inserting , 541, or 551; and
						(B)by striking
			 or 2347 and inserting , 2347, or 2348.
						(2)Effective
			 dateThe amendments made by paragraph (1) take effect on the date
			 of the enactment of this Act and apply with respect to amounts made available
			 for assistance under section 551 of the Foreign Assistance Act of 1961 that are
			 unobligated or unexpended on or after such date.
					(b)National
			 interest waiverSection
			 404(c) of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1(c)) is
			 amended to read as follows:
					
						(c)National
				interest waiverThe President
				may waive the application to a country of the prohibition in subsection (a)
				if—
							(1)the President
				determines that such waiver is in the national interest of the United States;
				and
							(2)the President
				provides to the appropriate congressional committees at least 15 days in
				advance of exercising the waiver a justification for granting such a waiver,
				including a certification that the government of the country has taken credible
				and verifiable steps to implement a plan of action to end the recruitment and
				use of child soldiers, including the demobilization of child
				soldiers.
							.
				110.Report on
			 Internet-facilitated human trafficking
				(a)In
			 generalNot later than
			 January 1, 2013, the Senior Policy Operating Group, in coordination with the
			 Office to Combat Modern Slavery and Other Forms of Human Trafficking of the
			 Department of State, shall submit to Congress a report on Internet-facilitated
			 human trafficking.
				(b)Matters To be
			 includedThe report shall
			 include the following:
					(1)Statistics and trends relating to
			 Internet-facilitated human trafficking cases over the last 10 years. To the
			 extent possible, the statistics and trends should be broken down by Federal
			 department and agency handling each case.
					(2)Factors that
			 impact the prevalence of Internet-facilitated trafficking, such as geography,
			 season, and large events.
					(3)Specific
			 challenges faced by Federal departments and agencies in preventing
			 Internet-facilitated trafficking and prosecuting offenders.
					(4)Proposals to
			 assist the Federal government to prevent Internet-facilitated human
			 trafficking. In drafting the proposals, the Senior Policy Operating Group
			 should examine—
						(A)adoption of
			 cutting-edge technology;
						(B)collaboration
			 between the private and public sectors;
						(C)enforcement of
			 current laws;
						(D)improved
			 information gathering and interdepartmental collaboration; and
						(E)development of new
			 laws and policies.
						(c)ConsultationIn preparing the report, the Senior Policy
			 Operating Group should consult with local law enforcement and private-sector
			 and non-profit agencies that have demonstrated a commitment to ending
			 Internet-facilitated human trafficking.
				(d)DefinitionsIn
			 this section—
					(1)the term
			 Internet-facilitated human trafficking means the use of the
			 Internet to engage in severe forms of trafficking in persons;
					(2)the term
			 Senior Policy Operating Group means the Senior Policy Operating
			 Group—
						(A)established under
			 section 105(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7103(f)); and
						(B)chaired by the Ambassador-at-Large for
			 Combating Human Trafficking; and
						(3)the term severe forms of trafficking
			 in persons has the meaning given such term in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8)).
					IICombating
			 trafficking in persons in the United States
			AAmendments to the
			 Trafficking Victims Protection Act of 2000
				201.Transfer of
			 United States programming to the Attorney General
					(a)Interagency task
			 force To monitor and combat traffickingSection 105 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103) is amended—
						(1)in subsection (b),
			 by striking the Secretary of Health and Human Services,;
			 and
						(2)in subsection
			 (d)(7)(A), by striking the Secretary of Health and Human
			 Services,.
						(b)Prevention of
			 trafficking through public awarenessSection 106(b) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(b)) is amended by
			 striking the Secretary of Health and Human Services,.
					(c)Assistance for
			 victims in the united statesSection 107(b)(1) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)) is amended—
						(1)in subparagraph
			 (B), by striking the Secretary of Health and Human Services each
			 place it appears and inserting the Attorney General; and
						(2)in subparagraph
			 (E)—
							(A)in clause
			 (i)—
								(i)by
			 striking the Secretary of Health and Human Services and
			 inserting the Attorney General; and
								(ii)by
			 striking the Attorney General and; and
								(B)in clause (iv), by
			 striking the Secretary of Health and Human Services and
			 inserting the Attorney General.
							(d)Trafficking
			 victim regulationsSection 107(c)(4) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105(c)(4)) is amended by striking the
			 Secretary of Health and Human Services and inserting the
			 Secretary of Homeland Security.
					(e)Assistance for
			 united states citizens and lawful permanent residentsSection
			 107(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(f)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 The Secretary of Health and Human Services and the and inserting
			 The; and
							(B)by striking
			 the Secretary and; and
							(2)in paragraph
			 (3)(A), by striking The Secretary of Health and Human Services and
			 the and inserting The .
						(f)Research on
			 domestic and international trafficking in personsSection 112A of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7109a)) is amended by
			 striking the Secretary of Health and Human Services,.
					202.Interagency
			 Task Force To Monitor and Combat Trafficking
					(a)AppointmentSection 105(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting after
			 Education, the following: the Director of the Peace
			 Corps,.
					(b)Report on
			 activities of government contractors and subcontractorsSection 105(d)(7) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
						(1)in subparagraph
			 (H)(iii), by striking the semicolon at the end and inserting the
			 following:
							
								, including
			 whether—(I)employee handbooks or handbook equivalents
				of such government contractors and subcontractors describe the United States
				Government’s zero-tolerance policy regarding trafficking in persons and the
				actions, up to and including termination, that the employer will take against
				its employees for violations of the zero-tolerance policy; and
								(II)any employees of such government
				contractors or subcontractors have been disciplined or terminated or prosecuted
				for violation of the zero-tolerance
				policy;
								;
				and
						(2)in subparagraph
			 (I)(i), by adding at the end before the semicolon the following: ,
			 including the extent to which Federal departments and agencies have terminated
			 any contracts of United States Government’s contractors or subcontractors based
			 on a trafficking in persons offense and whether any employees of any United
			 States Government’s contractor or subcontractor have been disciplined,
			 terminated, or prosecuted for violation of the zero-tolerance
			 policy.
						(c)Report on
			 activities of Bureau of Justice AssistanceSection 105(d)(7) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)), as amended by subsection
			 (b) of this section, is further amended—
						(1)in subparagraph
			 (I), by striking and at the end;
						(2)in subparagraph
			 (J), by striking the period at the end and inserting ; and;
			 and
						(3)by adding the
			 following:
							
								(K)with regard to grant activities of the
				Bureau of Justice Assistance—
									(i)for each human
				trafficking taskforce whose operations are supported by grants from the
				Department of Justice, the number of reports of trafficking, investigations of
				trafficking, T- and U-visa certifications requested and granted in connection
				with instances of trafficking, requests for continuation of presence under
				107(c)(A)(iii) and grants of the same;
									(ii)a
				description of the data described in clause (i) classified by certain
				identifying information of each trafficking victim including sex, age,
				citizenship, and whether that individual was the victim of trafficking for
				purposes of labor or for commercial sex; and
									(iii)an outline of
				the content of any existing protocols of the human trafficking taskforce for
				reporting trafficking and points of entry into the criminal investigation and
				service provision
				collaboration.
									.
						203.Ensuring timely
			 response to requests for continued presenceSection 107(c)(3)(A)(i) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105 (c)(3)(A)(i)) is amended—
					(1)by inserting
			 or may be a victim of a severe form of trafficking before
			 and may be a potential witness; and
					(2)by adding after
			 the period at the end the following: If a request for continued presence
			 is made to a Federal law enforcement official, such official shall respond to
			 the request not later than 15 days after the date on which such request was
			 made, stating whether the official has filed the application for continued
			 presence with the Secretary of Homeland Security and, if not, whether the
			 official expects to do so. Not later than one month after the date on which
			 such an application is filed, the Secretary of Homeland Security shall approve
			 or deny that application..
					204.Report to
			 CongressSection 110(b) of the
			 Trafficking Victims Protection Act of 2000 (7107(b)) is amended by adding at
			 the end the following:
					
						(5)Additional
				reporting requirementIn
				addition to the information required in the annual report under paragraph (1)
				and the interim report under paragraph (2), the Secretary of State shall
				include in each such report a description of efforts of the United States to
				comply with minimum standards for the elimination of
				trafficking.
						.
				BAmendments to
			 title 18, United States Code
				211.Renaming of
			 basic Federal trafficking statute
					(a)In
			 generalThe section heading
			 for section 2422 of title 18, United States Code, is amended by striking
			 Coercion and
			 enticement and inserting Sex trafficking and related
			 offenses.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 117
			 of title 18, United States Code, is amended so that the item relating to
			 section 2422 reads as follows:
						
							
								2422. Sex trafficking and related
				offenses.
							
							.
					212.Clarifying
			 trafficking definitions and prosecution
					(a)In
			 generalThe section heading
			 for section 1591 of title 18, United States Code, is amended by striking
			 Sex trafficking of children
			 or by force, fraud, or coercion and inserting
			 Severe forms of trafficking
			 in persons.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 77 of
			 title 18, United States Code, is amended so that the item relating to section
			 1591 reads as follows:
						
							
								1591. Severe forms of trafficking in
				persons.
							
							.
					213.Fighting sex
			 tourismThe heading for
			 subsection (d) of section 2423 of title 18, United States Code, is amended by
			 striking Ancillary
			 offenses and inserting Child sex tourism.
				214.Identification
			 documents
					(a)In
			 generalChapter 77 of title
			 18, United States Code, is amended by adding at the end the following:
						
							1597.Unlawful
				conduct with respect to immigration documents
								(a)Destruction,
				concealment, removal, confiscation, or possession of immigration
				documentsIt shall be unlawful for any person to knowingly
				destroy, or, for a period of more than 48 hours, conceal, remove, confiscate,
				or possess, an actual or purported passport, other immigration, or personal
				identification document of another individual—
									(1)in the course of a
				violation of section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324);
									(2)with intent to
				violate section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324); or
									(3)in order to,
				without lawful authority, maintain, prevent, or restrict the labor of services
				of the individual.
									(b)PenaltyWhoever
				violates subsection (a) shall be fined under this title, imprisoned for not
				more than 1 year, or both.
								(c)ObstructionWhoever
				obstructs, attempts to obstruct, or in any way interferes with or prevents the
				enforcement of this section, shall be subject to the penalties described in
				subsection
				(b).
								.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 77 of title 18, United States Code, is
			 amended by adding at the end the following:
						
							
								1597. Unlawful conduct with respect to
				immigration
				documents.
							
							.
					215.Fraud in
			 foreign labor contracting as a Rico PredicateSection 1961 of title 18, United States
			 Code, is amended in paragraph (1)(B) by inserting section 1351 (fraud in
			 foreign labor contracting), after section 1344 (relating to
			 financial institution fraud),.
				CAmendments to
			 other laws
				221.Enhancing
			 efforts to combat the trafficking of children
					(a)Combating child
			 trafficking at the border and ports of entry of the United States
						(1)Section
			 235(a)(2)(A) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(a)(2)(A)) is amended—
							(A)in clause (ii), by
			 striking and at the end;
							(B)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(iv)the return of such child to the child's
				country of nationality or of last habitual residence would not endanger the
				life or safety of such
				child.
									.
							(2)Section 235(a)(4) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(a)(4)) is amended—
							(A)by inserting
			 To the extent feasible, unaccompanied alien children should be housed
			 and screened by an immigration officer with expertise in child welfare in
			 separate child-friendly facilities conducive to disclosing information related
			 to human trafficking or exploitation. before If the child does
			 not meet such criteria; and
							(B)by adding at the
			 end the following: In the course of building or remodeling existing
			 immigration facilities, consideration should be given to including separate
			 child-friendly space conducive to disclosing information relating to human
			 trafficking or exploitation..
							(3)Section 235(a)(5) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(a)(5)) is amended by adding at the end the following:
							
								(E)Report to
				CongressNot later than 180
				days after the date of enactment of the Trafficking Victims Protection
				Reauthorization Act of 2011, and annually thereafter, the Secretary of Homeland
				Security, in consultation with the Secretary of Health and Human Services and
				Secretary of State, shall report to Congress the following:
									(i)The number of
				alien children encountered by U.S. Customs and Border Protection.
									(ii)The number of
				alien children screened for severe forms of human trafficking.
									(iii)Whether the
				screening was conducted by an individual with expertise in child
				welfare.
									(iv)How many of these
				children were repatriated and how many were diverted into
				services.
									.
						(b)Combating Child
			 Trafficking and Exploitation in the United StatesSection
			 235(b)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(b)(2)) is amended by striking
			 within 48 hours and inserting within 24
			 hours.
					(c)Providing safe
			 and secure placements for children
						(1)Section 235(c)(2)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 (8 U.S.C. 1232(c)(2)) is amended by adding at the end the
			 following:
							
								The Secretary of Homeland Security
			 shall either release, pursuant to the Secretary’s sole discretion, or place in
			 the least restrictive setting an alien who—(A)has been placed under this paragraph as a
				child;
								(B)has demonstrated
				that he or she is not a danger to the community or a flight risk; and
								(C)has become
				ineligible, by reason of age, for placement as a
				child.
								.
						(2)Section 235(c)(3)(B) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(c)(3)(B)) is amended as follows:
							(A)After is
			 first necessary. insert the following: If the sponsor is a
			 parent, a home study shall be conducted where there are allegations of current
			 or past abuse or neglect of the child by the parent or where, based on all
			 available objective evidence, the parent clearly presents a risk of abuse,
			 maltreatment, exploitation, or trafficking to the child..
							(B)Strike A
			 home study and insert the following: If the sponsor is anyone
			 other than the parent, a home study.
							(C)Strike
			 shall conduct follow-up services and all that follows through
			 for whom a home study was conducted and insert the following:
			 shall provide at least 1 visit for follow-up services on all children
			 not later than 45 days after placement,.
							222.Improving local
			 efforts to combat trafficking and sexual exploitation of childrenSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)) is amended—
					(1)in paragraph (32),
			 by striking and at the end;
					(2)in paragraph (33),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(34)not later than January 1, 2013, describes
				State child welfare existing practice and any future plans regarding prevention
				measures and victim assistance related to the human trafficking and commercial
				sexual exploitation of foreign, United States citizen and legal resident
				children including—
								(A)collaborations
				with local and State agencies and non-profit organizations to identify and care
				for children believed or confirmed to be, or at-risk of becoming victims of a
				severe form of human trafficking;
								(B)training for the
				child welfare employees who are likely to come into contact with child victims
				of human trafficking;
								(C)jurisdictional
				limits and other issues that hinder State child welfare response to aid child
				victims of human trafficking;
								(D)data collection
				regarding children identified by child welfare services as victims of
				trafficking and, if known, relationship to exploiter; and
								(E)prevention
				education to families and at-risk children, including runaway and homeless
				youth, regarding human trafficking and commercial sexual
				exploitation.
								.
					223.Efforts to
			 publicize the National Human Trafficking Resource Center hotline
					(a)Grantee hotline
			 informationThe Attorney
			 General shall consult with the Secretary of Health and Human Services to make
			 reasonable efforts to distribute information to enable grantees under section
			 107(b) of the Trafficking Victims Protection Act of 2000 to publicize the
			 National Human Trafficking Resource Center hotline on their Web sites, within
			 the program’s headquarters as well as field offices across the United
			 States.
					(b)Hotline
			 information
						(1)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Attorney General, shall make reasonable efforts to
			 encourage States to adopt legislation to raise public awareness of the National
			 Human Trafficking Resource Center hotline in every mandated establishment where
			 victims of human trafficking may possibly work or visit.
						(2)Posting of model
			 hotline informationThe
			 legislation described in paragraph (1) should include a requirement that
			 information relating to the National Human Trafficking Resource Center hotline
			 be posted in accordance with the following specifications:
							(A)Poster
			 locationThe poster should be
			 publicly displayed in a conspicuous place near the entrance of mandated
			 establishments or where such posters and notices are customarily posted in such
			 establishments.
							(B)Poster
			 specificationsThe poster
			 should be no smaller than 8½ by 11 inches in size and state the following:
			 If you or someone you know is being forced to engage in any activity and
			 cannot leave—whether it is commercial sex, housework, farm work, or any other
			 activity—call the National Human Trafficking Resource Center Hotline at
			 1–888–373–7888 to access help and services. Victims of human trafficking are
			 protected under United States and State law. The Hotline is: Available 24 hours
			 a day, 7 days a week. Toll-free. Operated by a non-profit, nongovernmental
			 organization. Anonymous & Confidential. Accessible in 170 languages. Able
			 to provide help, referral to services, training, and general
			 information..
							(C)LanguagesThe poster should be printed in English,
			 Spanish, and any other languages required by the Voting Rights Act in the
			 county in which the poster will be posted.
							(D)NoticeThe licensing authority should provide each
			 mandated establishment with notice of this section and with the required poster
			 upon licensing and should place the poster on its public Web site for mandated
			 establishments to print as needed.
							(3)Definition of
			 Mandated EstablishmentFor
			 purposes of this section, a mandated establishment means—
							(A)a massage parlor,
			 spa, or other similar establishment;
							(B)an establishment
			 that receives a liquor license;
							(C)a strip club or
			 other sexually oriented business;
							(D)a
			 restaurant;
							(E)an airport;
							(F)a train
			 station;
							(G)a bus
			 station;
							(H)a highway truck
			 stop;
							(I)a highway rest
			 stop;
							(J)a hospital, HMO,
			 or urgent care center;
							(K)a farm;
							(L)a high school;
			 or
							(M)a job recruitment
			 center.
							IIIAuthorization of
			 appropriations
			301.Trafficking
			 Victims Protection Act of 2000
				(a)Human Smuggling
			 and Trafficking CenterSection 112A(b)(4) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7109a(b)(4)) is amended by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013.
				(b)Authorizations
			 of appropriations
					(1)Section 112B(d) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7109b(d)) is amended by striking for
			 each of the fiscal years 2008 through 2011, such sums as may be necessary to
			 carry out this section and inserting $500,000 for each of the
			 fiscal years 2012 and 2013.
					(2)Section 113 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110) is amended—
						(A)in subsection
			 (a)—
							(i)in
			 the first sentence—
								(I)by striking
			 104,; and
								(II)by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013; and
								(ii)in the second sentence, by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
							(B)by striking subsection (b);
						(C)in subsection
			 (c)(1)—
							(i)in subparagraph (A), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
							(ii)in subparagraph (B), by striking
			 fiscal years 2008 through 2011 each place it appears and
			 inserting fiscal years 2012 and 2013; and
							(iii)in subparagraph (C), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
							(D)in subsection
			 (d)—
							(i)by redesignating subparagraphs (A) through
			 (C) as paragraphs (1) through (3), respectively;
							(ii)in paragraph (1) (as redesignated), by
			 striking $10,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $22,500,000 for each of the fiscal years 2012
			 and 2013;
							(iii)in paragraph (2) (as redesignated), by
			 striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2012 and 2013; and
							(iv)in
			 paragraph (3) (as redesignated), by striking Attorney General
			 and all that follows and inserting Attorney General $14,000,000 for each
			 of the fiscal years 2012 and 2013.;
							(E)in subsection
			 (e)—
							(i)in paragraph (1), by striking fiscal
			 years 2008 through 2011 and inserting fiscal years 2012 and
			 2013;
							(ii)in paragraph (2), by striking fiscal
			 years 2008 through 2011 and inserting fiscal years 2012 and
			 2013; and
							(iii)in paragraph (3), by striking fiscal
			 years 2008 through 2011 and inserting fiscal years 2012 and
			 2013;
							(F)in subsection (f), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
						(G)in subsection (h), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013; and
						(H)in subsection (i), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013.
						302.Trafficking
			 Victims Protection Reauthorization Act of 2005The Trafficking Victims Protection
			 Reauthorization Act of 2005 (Public Law 109–164) is amended—
				(1)in section 102(b)(7), by striking
			 $2,500,000 for each of the fiscal years 2008 through 2011 and
			 inserting $1,500,000 for each of the fiscal years 2012 and
			 2013;
				(2)in section 201(c) by striking fiscal
			 years 2008 through 2011 each place it appears and inserting
			 fiscal years 2012 and 2013;
				(3)in section
			 202—
					(A)in subsection (a),
			 by striking The Secretary of Health and Human Services and
			 inserting The Attorney General;
					(B)in subsection (b),
			 by striking the Secretary and inserting the Attorney
			 General; and
					(C)in subsection (d),
			 by striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2012 and 2013;
					(4)in section 203—
					(A)by striking
			 the Secretary of Health and Human Services each place it appears
			 and inserting the Attorney General; and
					(B)by striking
			 $5,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $3,000,000 for each of the fiscal years 2012 and 2013;
			 and
					(5)in section 204(d), by striking
			 $20,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $10,000,000 for each of the fiscal years 2012 and
			 2013.
				303.Eligibility for
			 assistance
				(a)Prohibition
			 against discrimination
					(1)In
			 generalAn organization, including a faith-based organization,
			 that is otherwise eligible to receive assistance under any provision of law
			 referenced in subsection (d) shall not be—
						(A)required, as a
			 condition of receiving such assistance, to endorse, utilize, provide, make a
			 referral to, become integrated with, or otherwise participate in any program,
			 project, or activity to which the organization has a religious or moral
			 objection; or
						(B)discriminated
			 against in the solicitation or issuance of grants, contracts, cooperative
			 agreements, or other Federal funding under any provision of law referenced in
			 subsection (d) for refusing to meet any requirements described in subparagraph
			 (A).
						(2)Rule of
			 constructionNothing in this
			 subsection shall be construed to prohibit the Federal government from making
			 alternative arrangements for any program, project, or activity to which an
			 organization has a moral or religious objection, if such arrangements—
						(A)do not violate the
			 provisions of paragraph (1); and
						(B)are not made for
			 any program, project, or activity for which Federal funding is otherwise
			 prohibited.
						(b)Remedies
					(1)In
			 generalThe courts of the United States shall have jurisdiction
			 to prevent and redress actual or threatened violations of this section by
			 issuing any form of legal or equitable relief, including—
						(A)injunctions
			 prohibiting conduct that violates this section; and
						(B)orders preventing
			 the disbursement of all or a portion of Federal financial assistance to a
			 specific offending department, agency, or program, project, or activity until
			 such time as the conduct prohibited by this section has ceased.
						(2)Commencement of
			 actionAn action under this section may be instituted by—
						(A)any organization
			 that has standing to complain of an actual or threatened violation of this
			 section; or
						(B)the Attorney
			 General of the United States.
						(3)Relation to
			 administrative remediesA party may commence or continue an
			 action and obtain relief under this subsection without regard to whether a
			 complaint under subsection (c) has been filed or is pending.
					(c)AdministrationThe
			 President shall designate an official within each Federal department or agency
			 that receives funding to carry out any provision of law referenced in
			 subsection (d)—
					(1)to receive
			 complaints alleging a violation of this section; and
					(2)to pursue the
			 investigation of such complaints, in coordination with the Attorney
			 General.
					(d)Provisions of
			 lawThe provisions of law
			 referenced in this subsection are the following:
					(1)This Act or any
			 amendment made by this Act.
					(2)The Trafficking
			 Victims Protection Act of 2000.
					(3)The Trafficking
			 Victims Protection Reauthorization Act of 2005.
					(4)The William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008.
					304.Reporting
			 requirements
				(a)AppropriationsNot later than March 31 of 2012 and 2013,
			 the President shall submit to Congress a report for the prior fiscal year that
			 shall include—
					(1)the amount of appropriations that each
			 department or agency for which such appropriations were authorized under the
			 Trafficking Victims Protection Act of 2000 or the Trafficking Victims
			 Protection Reauthorization Act of 2005 directed to activities described in such
			 Acts;
					(2)a
			 list of the activities funded through the appropriations identified in
			 paragraph (1), including the responsible department or agency and the section
			 of the Trafficking Victims Protection Act of 2000 or the Trafficking Victims
			 Protection Reauthorization Act of 2005 that authorizes such activity;
			 and
					(3)the appropriations
			 account from which each activity described in paragraph (2) was funded and the
			 amount contributed from such account for each activity.
					(b)Nondiscrimination
					(1)Initial
			 reportNot later than 90 days after the enactment of this Act,
			 the President shall submit to Congress a report indicating the official
			 designated in accordance with the requirement set forth in section
			 303(c).
					(2)Subsequent
			 reportsNot later than one year after the enactment of this Act,
			 and every year thereafter for 4 years, the President shall submit to Congress a
			 report indicating—
						(A)any actions filed
			 pursuant to section 303(b);
						(B)any complaints
			 filed pursuant to section 303(c)(1); and
						(C)the status and
			 results, if available, of any investigation undertaken pursuant to section
			 303(c)(2).
						
